﻿Mr. President, I wish to congratulate you on your election to the important post of President of the thirty-fifth session of the General Assembly and offer our wishes for the fruitful and constructive accomplishment of the important tasks entrusted to you.
38.	This session of the General Assembly, which marks the thirty-fifth anniversary of the work of the United Nations, is being held during a period when, because of the actions of the imperialist and hegemonist forces, the world situation has perceptibly deteriorated and the process of detente is being severely tested. The struggle for improvement of the international situation is a very difficult process which is marked by confrontation between two diametrically opposed trends in world politics: the course adopted by the socialist countries and other peace-loving forces that are in favour of peace, respect for the rights of peoples and detente and, on the other hand, the course adopted by the most militaristic and aggressive circles of the imperialist Powers and the Beijing hegemonists who are trying to bury detente, to eliminate the positive achievements of recent years and to pursue a policy of oppression, militarism and aggression.
39.	In disregard of the realities of the contemporary world, in fear of the successes of socialism and the national liberation movements, and in face of the growth of freedom- loving democratic and peace-loving forces as a whole, the imperialists—first and foremost the reactionary circles of the United States of America—have adopted a course of violating the military balance which has been brought about in the world in its favour and to damage detente, security and co-operation among peoples. This is where the root causes of the present exacerbation of the international situation lie.
40.	It would appear that the victory in the Second World War over Fascist Germany and militaristic Japan and the development of events in the world during the post-war period have made it clear once and for all to everyone that it is incontrovertibly true that the path of militarism and aggression can lead nowhere but to total defeat, and that the policy of a position of strength is something which cannot be used to solve a single problem, and in particular to halt social revolutions.
41.	However, the United States, which throughout the existence of the United Nations and in defiance of the Charter has more than 200 times used its armed forces against other States, has once again embarked upon a course inimical to the cause of peace, apparently forgetting about the failures of such a policy in the past.
42.	Under the cover of trumped-up pretexts, the United States has arbitrarily awarded itself the right to dictate to its allies a high and continually growing level of military expenditures; it has been imposing upon them the decision to deploy on their territories American missiles with nuclear warheads and is attempting to decide with whom they should not maintain economic, trade, scientific, technological and cultural co-operation; they are even trying to tell athletes whether or not they should take part in international sports competitions. They demand unquestioning obedience from others, but at the same time the United States refuses to honour commitments that it had earlier assumed—even to its own allies. The United States is toying with plans for building up the manufacture of fissile material for military purposes, for improving even further its nuclear weapons, creating nuclear and chemical binary weapons, announcing deliberate and false military alerts, and carrying out subversive actions and acts of provocation against sovereign States.
43.	Recently in the United States, one after another like mushrooms after rain, there have been springing up new and ever-more militaristic doctrines and strategies; but these are poisonous "mushrooms". Among them are the unjustified declaration by the United States of various parts of the world, very far distant from its shores, as its own spheres of vital interests, and a strategy, although limited, of definitely nuclear warfare. In this regard I should like to point out that to plan nuclear war in any form is irresponsibly and cynically to plan world catastrophe.
44.	To justify such a dangerous policy, recourse is being had once again to a whole anthology of fallacious myths about an alleged Soviet military threat. In this regard, as long ago as 60 years the founder of the Soviet State, Vladimir Ilyich Lenin, warned:
"There are foolish people around who cry out about 'red militarism'; these are political crooks who pretend to believe this stupidity and scatter charges of this kind all around, using for this purpose their lawyer's skills to invent false arguments and to throw dust in the eyes of the masses."
45.	Anti-Sovietism and anti-communism have become a weapon of combat, not only against the USSR and other socialist States, but also against all freedom-loving and peace-loving forces, and a means of undermining detente and, in these circumstances, the exploiting essence of capitalism and the aggressive nature of its foreign policy are becoming ever more apparent.
46.	We are witnessing a rapprochement between aggressive circles of imperialism, particularly the United States and the Chinese leadership, built on an anti-Soviet foundation hostile and inimical to the cause of peace. The partnership of imperialism and Beijing hegemonism in, among others, the military field, represents a new dangerous phenomenon in world politics, dangerous for the whole of mankind, including the people of the United States and China.
47.	The attempts of the aggressive circles of imperialism to win military supremacy over the socialist community and threats to "punish" such a powerful State as the Soviet Union simply demonstrate the total loss of any sense of reality among the ruling circles of certain Powers. Surely everyone must understand that the Soviet Union can stand up for itself, for its own interests, and for the interests of its allies and friends. It is also obvious that the peoples of the world understand perfectly well the true price of peace, the strength of mutual support, and they will never give this up, because they see in it a guarantee of success in the struggle for a better future, peace and social progress. And that is something that should also be understood by those who are still trying to view the world of today from a standpoint of imperialism, hegemonism and selfish and even ambitious personal interests.
48.	Faithful to its international duty, the Soviet Union responded to the appeal for assistance to the Afghan revolution, acting on the basis of the Treaty of Friendship, Good- neighbourliness and Co-operation between the Union of Soviet Socialist Republics and the Democratic Republic of Afghanistan and in full compliance with Article 51 of the Charter of the United Nations. The USSR took into account the repeated appeals by Afghanistan for assistance in defending the country against penetration from outside by counter-revolutionary forces instigated by Washington, Beijing and their accomplices in order to strangle the Afghan revolution and to create a pro-imperialist springboard for military aggression on the southern frontiers of the USSR and against independent countries of the East.
49.	It should be pointed out that those who are shouting the loudest at this session of the General Assembly about the presence of a limited contingent of Soviet troops in the Democratic Republic of Afghanistan are themselves doing everything to make sure that the possibility of the withdrawal of that contingent is made as remote as possible, that is to say, they are doing nothing to eliminate the causes of the need for this assistance.
50.	A political settlement of the situation that has arisen in Afghanistan is entirely possible. The path to it has been outlined in the proposals made by the Government of Afghanistan on 14 May of this year. Obstacles to such a settlement are being created by the United States and China which, to this end, are using Pakistan in particular and artificially fanning the flames of tension.
51.	I should like in particular to stress that no attempts— whether at this session of the General Assembly or elsewhere—to resolve the problems of the Afghan people in defiance of its will, no plans affecting the sovereignty of the Afghan State or disregarding its lawful Government and which fail to guarantee the security of Afghanistan against the intervention of bandits from outside in its internal affairs can possibly be successful. Such attempts and plans are totally hopeless and doomed to failure.
52.	Mankind needs lasting peace. Peace engenders co-operation among peoples; co-operation strengthens peace. But lasting peace will not descend of its own accord on our planet; peace and disarmament, detente and the just settlement of conflicts must be fought for. In the present complicated international situation, all States—large and small, developed and developing—are in duty bound not to relax but to intensify common efforts to improve the international climate, to curb the arms race and to organize a decisive rebuff to all imperialistic and hegemonistic forces which are dragging the peoples of the world into the abyss of tension, "cold" war, and even "hot" war. There is no room for a wait-and-see attitude in the circumstances.
53.	The Byelorussian SSR is firmly convinced that there are in the world social and political forces capable of ensuring the normal, peaceful coexistence of States with different social systems, and capable of averting the threat of a world thermonuclear conflict. The path to attainment of this objective is that of talks based upon strict observance of the principles of equality and equal security.
54.	We note with satisfaction that, along with the States of the socialist community, an overwhelming majority of countries hold a similar view—primarily, members of the non-aligned movement—as demonstrated, among other things, by the statements that have been made in this debate. Responsible representatives of a number of Western countries have also stated their intention to maintain normal relations with the Soviet Union and other socialist States. Thus we can see that there is a possibility of continuing our joint work for the sake of maintaining detente as the dominant trend in world politics.
55.	The Soviet Union and other countries of the socialist community strongly oppose the imperialist doctrine of the arms race and war hysteria in favour of their own doctrine of unrelenting struggle for peace and security on earth.
56.	As the General Secretary of the Central Committee of the Communist Party of the Soviet Union and Chairman of the Presidium of the Supreme Soviet of the USSR, Comrade Leonid Brezhnev, in his message to the participants in the World Parliament of the Peoples for Peace, recently held at Sofia, reconfirmed:
"The Soviet Union has repeatedly stated, and substantiated by its practical steps, that we are prepared to take all necessary measures aimed at reducing the threat of a destructive military conflict. We do not want to compete in the production of lethal weapons and we are genuinely in favour of limiting and reducing military arsenals, in favour of disarmament. We are prepared for a political solution to all international problems."
57.	A further convincing manifestation of this clear-cut and lucid policy of the unremitting concern of the Soviet State for peace is the proposal submitted by the Soviet Union at this session of the General Assembly to include in the agenda the important and pressing item entitled "Urgent measures for reducing the danger of war".
58.	In the present circumstances of a worsening international climate and the slowing down of talks on disarmament matters, the appeal contained in the draft resolution submitted by the USSR in the First Committee under that agenda item  is particularly timely and relevant: it is an appeal to all States to refrain from expanding the membership of existing political and military groupings or from creating new ones, inter alia by endowing with military functions those regional organizations which do not at present have such functions. That measure, together with the proposed renunciation by all States, with effect from 1 January 1981, of a build-up of their armed forces or of conventional armaments, would be a first step towards the subsequent reduction of armed forces and conventional weapons.
59.	A pressing and urgent measure in the field of the limitation of nuclear weapons would be, as is proposed in the aforementioned draft resolution, the earliest possible elaboration and conclusion of an international convention on the granting to non-nuclear States of guarantees against the use or threat of nuclear weapons against them, and of an international treaty on the full and total prohibition of nuclear weapon testing. Success in this area would be promoted by a positive response from all nuclear Powers to the appeal of the USSR to make similar solemn declarations, approved by the Security Council, on the non-use of nuclear weapons against non-nuclear States which do not have them on their territory, as well as by an understanding among nuclear States not to conduct any nuclear explosions for a year, starting from an agreed date.
60.	We are confident that a careful, thorough consideration of the Soviet proposals, widespread support for them, and their immediate implementation can thwart the apologists of nuclear folly and adventurism and create, at the present stage, conditions that would give new impetus to the struggle for international peace and security, for the preservation and development of detente and for disarmament.
61.	In this tenth anniversary year of the Declaration on the Strengthening of International Security, the United Nations should take further decisions in the interests of international peace and security and the preservation and development of detente, as well as strict and universal observance of the Charter.
62.	A central problem of ensuring just and lasting peace has been, and remains, achievement of progress in the field of military detente, limitation of the arms race and genuine disarmament. The Soviet Union and other countries of the socialist community have, in recent years, submitted quite a few specific proposals on this range of issues. I would recall just a few: cessation of the nuclear arms race and the elimination of nuclear weapons; conclusion of a world treaty on the non-use of force in international relations; non-emplacement of nuclear weapons on the territories of States where no such weapons exist at present; prohibition of radiological and chemical weapons, as well as of new types and systems of weapons of mass destruction; strengthening of the non- proliferation regime; creation of nuclear-free zones and zones of peace; reduction of military budgets; and the convening of a world disarmament conference.
63.	It is imperialism and its accomplices that are to blame for the fact that these and other proposals have not yet been implemented. The arms race is the very foundation of their aggressive policies. The inability to ensure social progress for the broad masses of the people is driving the monopolies and the ruling circles of imperialist Powers to violence in domestic and foreign affairs.
64.	We proceed from the belief that it is possible to put an end to the arms race. The States of the socialist community have repeatedly expressed their readiness to limit and ban all forms of weapons on terms of complete reciprocity and without prejudice to anyone's security. This is attested to by the memorandum submitted by the delegation of the USSR at this session, "Peace, disarmament and international security guarantees".
65.	Of primary importance before the quantitative and qualitative limitation and reduction of strategic arms would be the entry into force of the SALT II Treaty, ratification of which has been unjustifiably delayed for more than a year now by the American side, although—and this is worth recalling—President Carter said on 13 May 1979, that if it failed to ratify the Treaty, the United States would find itself in the role of a warmonger refusing to participate in a joint attempt to limit the proliferation of the most destructive weapon mankind has ever known.
66.	A broad programme of strengthening detente and of confidence-building measures and also the halting of the whirling fly-wheel of the arms race have been put forward at the meeting of the Political Consultative Committee of the States Parties to the Warsaw Treaty held at Warsaw on 14 and 15 May.
67.	The Soviet Union also proposed that a start be made on a discussion of the question of medium-range nuclear missiles in Europe at the same time as, and in organic connection with, the question of American forward-based nuclear systems. The conclusion by 1 August this year of the withdrawal from the territory of the German Democratic Republic of 20,000 Soviet military personnel and 1,000 tanks and other military equipment and the proposal of the socialist States at the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe to reduce in a first stage a further 20,000 Soviet and 13,000 American military personnel would create genuine possibilities for the conclusion of an agreement on a first stage and the production of other mutually acceptable decisions. All that is necessary is for the Western States to evince a sense of responsibility and in a spirit of good will respond to the new Soviet initiatives, which are in keeping with the genuine vital interests of the peoples of Europe and the whole world.
68.	Underlying the Soviet peace initiatives are the profound analysis of the demands of the international situation, and a sober assessment of the real possibilities; due account has also been taken of the unquenchable thirst of the peoples of the world for peace and social and economic progress.
69.	A little over two months ago we marked the fifth anniversary of the Conference on Security and Cooperation in Europe, which adopted a Final Act at Helsinki on 1 August 1975, constituting a major event in the history of post-war Europe and opening up broad prospects for the peaceful development of the continent.
70.	Our task now is to see to it that every State party to the Conference observes the Final Act in all its parts and is ready to participate constructively in the second review session of the Conference, at Madrid, and conclude it with important results, as well as to ensure the convening of a conference on military detente and disarmament in Europe, which was proposed by the States parties to the Warsaw Treaty as early as last year.
71.	The duty of the United Nations is to promote a just settlement of existing conflicts by political means and to eliminate hotbeds of international tension.
72.	That applies primarily to the Middle East, where the designs of imperialism are for ever complicating the situation.
73.	The United States has embarked upon an open assertion of its military presence in that region and the Asian and African areas surrounding it. On trumped-up pretexts, it has thrown in powerful naval and air forces and is feverishly building a network of American military bases and showing its first ever more often through the so-called rapid deployment force. And all this is aimed at one thing: while keeping the Arab and other Islamic countries in the sights of their lethal weapons and to remain in control of their natural resources.
74.	At the same time, with the sponsorship of Washington, Israel, which is spending for military purposes per capita four times as much as the countries of the North Atlantic Treaty Organization [NATO], is becoming more arrogant than ever in its actions to suppress the rights of the Palestinian people, its acts of aggression in Lebanon and its continued occupation of Syrian territory. It has even gone so far as cynically to declare the annexation of the eastern part of Jerusalem. The Israeli Government is flagrantly flouting all the decisions of the United Nations on the Middle East problem, including resolution ES-7/2 adopted on 29 July 1980, at the seventh emergency special session of the General Assembly, on the question of Palestine, which is the key to the whole Middle East problem.
75.	It is time now to call a halt to the protracted hullabaloo about the anti-Arab policy of separate deals. The only path to a just and lasting settlement in the Middle East is that of collective efforts by all parties concerned, including, of course, the Palestine Liberation Organization [PLO], on the basis of the full withdrawal of Israeli troops from all Arab territories occupied in 1967, including East Jerusalem, the implementation of the inalienable national rights of the Arab people of Palestine, including its right to self- determination and the creation of its own State, and the ensuring of an independent existence and development for all States of the area.
76.	The situation in South-East Asia remains tense. This tension is being created above all by the expansionist policy of China, which is carried out in complicity with the United States. At the same time, naked pressure is being exerted on States members of the Association of South-East Asian Nations [ASEAN], in particular Thailand, in order to subordinate them to their diktat.
77.	The establishment of an atmosphere of peace and stability in this area would be in keeping with the vital interests of the countries of South-East Asia. Constructive ideas on this subject have been put forward at the Conference of Ministers for Foreign Affairs of three Indo-Chinese States, which was held last July in Vientiane, as well as in the proposal of the People's Republic of Kampuchea on talks and the conclusion on a bilateral basis with Thailand, Malaysia, Indonesia, the Philippines and Singapore of treaties on mutual non- aggression with a view to converting that part of the world into a zone of peace, independence, freedom, neutrality, stability and prosperity. We welcome the inclusion in the agenda of this session of the item entitled "Question of peace, stability and co-operation in South-East Asia"
78.	The delegation of the Byelorussian SSR favours an immediate and full restoration of the lawful rights of the People's Republic of Kampuchea in the United Nations and the expulsion of the bloody criminals of the Pol Pot clique, thrown out by the Kampuchean people on to the scrap-heap of history.
79.	The Byelorussian SSR believes that we must resolve the problem of Cyprus on the basis of the decisions of the United Nations providing for unconditional and total respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus, its status as a non- aligned State, the withdrawal from the territory of Cyprus of all foreign troops and the elimination of all foreign military bases.
80.	The Byelorussian SSR supports the just position of the Korean People's Democratic Republic and the struggle of the Korean people for the reunification of their country by peaceful democratic means without any outside interference and favours the withdrawal of foreign troops from South Korea.
81.	In the year of the twentieth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples we welcome a new victory of the national liberation movement—the defeat of one more bastion of colonialism and racism in southern Africa and the constitution of the Republic of Zimbabwe. We congratulate Zimbabwe on its admission to membership of the United Nations and we welcome Saint Vincent and the Grenadines as the one hundred and fifty-fourth Member of the Organization.
82.	The Byelorussian SSR has consistently supported the national liberation, anti-colonial and anti-racist struggle of the peoples of Africa and other continents. We are in favour of the independence of Namibia and we oppose the annexationist policy of the United States with regard to Micronesia. The historic Declaration on the Granting of Independence to Colonial Countries and Peoples, which was adopted on the initiative of the Soviet Union, must be fully implemented.
83.	Mankind is today faced with a range of vitally important problems which can be solved only by means of broad and constructive international co-operation. Guided by the desire to develop such co-operation in preserving the natural environment of our planet, defending it against the pernicious effects of the arms race and using natural resources in the interests of the economic and social progress of all peoples and in order that this may be done on a rational and scientific basis, the Soviet Union has taken an important initiative at this session of the General Assembly by proposing the discussion of the question of the "Historical responsibility of States for the preservation of nature for present and future generations". The delegation of the Byelorussian SSR expresses the hope that all States Members of the United Nations will manifest good will and adopt a constructive approach to the consideration of this important proposal of the Soviet Union and that the General Assembly will adopt an appropriate decision.
84.	Among the urgent problems now facing many States are those of the necessity of providing vast masses of people with food, raw materials and sources of energy and of overcoming the economic backwardness, engendered by colonialism and capitalism, of countries of Asia, Africa and Latin America. Imperialist monopolies continue to plunder developing countries, to disregard their legitimate interests and to impede the restructuring of international economic relations on a democratic and just basis. According to data provided by UNCTAD, foreign corporations are exporting many millions of dollars from developing countries in the form of profits alone, an outflow which is more than double the inflow of new investment.
85.	Because of the major Western countries, the eleventh special session of the General Assembly held recently could not fulfil the hopes of the peoples of the world for substantial progress towards organizing truly equitable international economic co-operation and supporting the efforts of developing countries in accelerating the rate of their economic growth.
86.	Guided by the principles of internationalism, the States of the socialist community have provided and are continuing to provide assistance to developing countries in the acceleration of their economic development and the strengthening of their political and economic independence. At the present time, the member countries of the Council for Mutual Economic Assistance are giving economic, scientific and technological assistance to 90 developing countries in various parts of the world.
87.	For the developing countries co-operation with socialist countries is one of the most important prerequisites for reducing their dependence on imperialist States and transnational corporations. The socialist community has consistently favoured the .structuring of international economic relations on a basis of equality and respect for the sovereignty of all States, and it supports the progressive and just demands of developing countries for the elimination of all manifestations of discrimination, inequality, exploitation and diktat in those relations.
88.	With all the complexities of the current international situation and despite the designs of those in aggressive circles on peace and detente, the will of the peoples for peace, harmony and co-operation is prevailing and, we are convinced, will finally triumph.
89.	The Byelorussian people, which in the course of the Second World War lost one fourth of its sons and daughters and more than half its natural resources, knows as well as anyone the meaning of war. It is something we must not allow to happen again. Together with the peoples of all the countries of the socialist community, our people is fighting vigorously for lasting peace and international security.
"Socialism, in an historically brief space of time, has revealed its incontrovertible advantages over capitalism and is now emerging as a decisive factor for social development, the improvement of the international political climate and the creation of a solid system of international security and as a consistent advocate of the elimination of war from the life of mankind."
Those optimistic words were uttered with cogent force and insight in September of this year, shortly before his tragic death, by an outstanding leader of the Communist Party and the Soviet State, Alternate Member of the Politburo of the Central Committee of the Communist Party of the Soviet Union, First Secretary of the Central Committee of the Communist Party of the Byelorussian SSR, Pyotr Mironovich Masherov. Having emerged from the flames of the great patriotic war, when he had more than once looked death in the face, he was an ardent champion of peace, a man of principle and a consistent fighter for the freedom of the peoples, economic and social progress and the shining ideals of communism.
90.	All the people of our planet need peace, for they want to live in tranquillity and to work creatively; they want to see the most important human right of all, the right to life, made secure.
91.	As one of the founder Members of the United Nations, the Byelorussian SSR believes that it is necessary to stress once again that the duty of the United Nations is to do everything in its power to achieve the major objective proclaimed in the Charter, that of saving succeeding generations from the scourge of war.
